Title: To Thomas Jefferson from Christopher Gore, 15 December 1793
From: Gore, Christopher
To: Jefferson, Thomas



Sir
Boston December 15. 1793

I receiv’d your favor of the 29th. ult. on the 14. instant, and immediately communicated to Consul Dannery, the intentions of Government toward him, and my own desire to comply with such their intentions—to which he replied this day.
I take the liberty to enclose you copy of my letter, and his answer—and am, sir, with the greatest respect your most obed. servt

C. Gore

